Citation Nr: 0725445	
Decision Date: 08/16/07    Archive Date: 08/22/07

DOCKET NO.  04-28 387A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to service connection for cause of death.


REPRESENTATION

Appellant represented by:	P. Michael Shanley


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

LouElla Kuta, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1967 to March 
1969.  He died in November 1988.  The appellant is the 
veteran's widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2003 decision of the Buffalo, 
New York, Regional Office (RO) of the Department of Veterans 
Affairs (VA) which denied the benefit on appeal. 

The record raises the issue of entitlement to helpless child 
benefits for L.L.  This issue, however, is not currently 
developed or certified for appellate review.  Accordingly, 
this matter is referred to the RO for appropriate 
consideration.  
 

FINDINGS OF FACT

1.  The veteran died in November 1988.

2.  The veteran's death certificate of November 1988 lists 
the cause of death as severe coronary atherosclerosis.

3.  The veteran was not diagnosed with post traumatic stress 
disorder (PTSD) prior to death and no competent evidence has 
been submitted to the contrary.

4.  At the time of the veteran's death he was not service 
connected for any disability.

5.  A service connected disability did not contribute 
substantially or materially to his death or aid or lend 
assistance to the production of death.


CONCLUSIONS OF LAW

1.  Coronary atherosclerosis, to include due to exposure to 
herbicides, was not incurred in or aggravated by service, and 
it may not be presumed, on any basis, to have been incurred 
therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 5103, 5103A, 
5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.159, 3.303, 
3.307, 3.309 (2006).
 
2.  A disability incurred in or aggravated by service did not 
cause or contribute to the veteran's death.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1116, 1310, 5103, 5103A, 5107; 
 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.312 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of the Veterans Claims Assistance Act of 
2000 (VCAA) have been met.  There is no issue as to providing 
an appropriate application form or completeness of the 
application.  VA notified the appellant in October 2002 of 
the information and evidence needed to substantiate and 
complete a claim, i.e., evidence of veteran status; evidence 
of a nexus between service and death; and the effective date 
of any death benefits, to include notice of what part of that 
evidence is to be provided by the claimant, and notice of 
what part VA will attempt to obtain. VA has fulfilled its 
duty to assist the claimant in obtaining identified and 
available evidence needed to substantiate a claim.  VA 
informed the claimant of the need to submit all pertinent 
evidence in her possession.  The July 2004 statement of the 
case informed the appellant that the veteran was not service 
connected for any disorder, and she was provided notice of 
the evidence necessary to substantiate her claim based on a 
disorder which was not service connected.  

While the appellant may not have received full notice prior 
to the initial decision, after pertinent notice was provided 
the claimant was afforded a meaningful opportunity to 
participate in the adjudication of the claim, and the claim 
was readjudicated.  The claimant was provided the opportunity 
to present pertinent evidence and testimony.  In sum, there 
is no evidence of any VA error in notifying or assisting the 
appellant that reasonably affects the fairness of this 
adjudication.   

Background 

The original death certificate shows that the veteran died in 
November 1988 of severe coronary atherosclerosis.  A November 
1988 autopsy listed this disorder as the cause of death.

During the veteran's lifetime service connection was not 
established for any disability.

The appellant contends that the veteran's exposure to 
herbicides contributed to and hastened his death.  She 
further contends that the veteran had post traumatic stress 
disorder and this hastened his death.  

Service medical records show no treatment for either coronary 
atherosclerosis or post traumatic stress disorder.

There are no medical treatment records associated with the 
file except for an autopsy report and University Hospital 
emergency room records.

There is no competent evidence linking coronary 
atherosclerosis to service.  Further, there is no competent 
evidence linking post traumatic stress disorder to service, 
or in turn, the veteran's coronary atherosclerosis to post 
traumatic stress disorder.

The appellant has submitted several lay statements in support 
of the claim which detail their perspectives on the veteran's 
mental health and ability to tolerate stress.   

Criteria

In order to establish service connection for the cause of the 
veteran's death, the evidence must show that a disease or 
disability incurred in or aggravated by service either caused 
or contributed substantially or materially to cause death.  
38 U.S.C.A. § 1310; 38 C.F.R. § 3.312(a).

In determining whether a service-connected disability 
contributed to death, it must be shown that it contributed 
substantially or materially; that it combined to cause death; 
that it aided or lent assistance to the production of death.  
It is not sufficient to show that it casually shared in 
producing death, but rather it must be shown that there was a 
causal connection.  38 C.F.R. § 3.312(c)(1).

If a veteran was exposed to a herbicide agent during active 
military, naval or air service, certain diseases shall be 
service connected if the requirements of 38 C.F.R. § 
3.307(a)(6)(iii) are met, even though there is no record of 
such disease during service, provided further that the 
rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are 
also satisfied.  Coronary atherosclerosis is not such a 
disease.  38 C.F.R. §§ 3.307, 3.309(e). 

The Board notes that VA has not obtained a medical opinion in 
this case addressing the etiology of the veteran's coronary 
atherosclerosis, including whether the coronary 
atherosclerosis is secondary to exposure to herbicides (Agent 
Orange). As will be discussed in further detail below, 
however, the veteran's service medical records are negative 
for any reference to coronary atherosclerosis, and there is 
no post-service evidence of coronary atherosclerosis until 
years after service, when it was diagnosed in the veteran's 
autopsy.  In the absence of medical evidence suggestive of 
coronary atherosclerosis in service or for approximately 20 
years thereafter, referral of this case for a VA opinion as 
to whether any coronary atherosclerosis originated in service 
or whether the disorder was compensably disabling within one 
year thereof would in essence place the reviewing physician 
in the role of a fact finder.  This is the Board's 
responsibility.  In other words, any medical opinion which 
links coronary atherosclerosis to his period of service would 
necessarily be based solely on any uncorroborated assertions 
by the appellant regarding the veteran's medical history.  
The Court has held on a number of occasions that a medical 
opinion premised upon an unsubstantiated account is of no 
probative value.  See Reonal v. Brown, 5 Vet. App. 458, 460 
(1993); Moreau v. Brown, 9 Vet. App. 389, 395-396 (1996); 
Swann v. Brown, 5 Vet. App. 229, 233 (1993).  In short, there 
is no suggestion, except by unsubstantiated allegation, that 
the veteran's coronary atherosclerosis may be associated with 
an established event, injury or disease in service. 38 C.F.R. 
§ 3.159(c)(4).  See Wells v. Principi, 326 F.3d 1381, 1384 
(Fed. Cir. 2003).

It is the responsibility of the Board to weigh the evidence, 
including the medical evidence, and determine where to give 
credit and where to withhold the same.  Evans v. West, 12 
Vet. App. 22, 30 (1998).  In so doing, the Board may accept 
one medical opinion and reject others.  Id.  At the same 
time, the Board cannot make its own independent medical 
determinations, and it must have plausible reasons, based 
upon medical evidence in the record, for favoring one medical 
opinion over another.  Rucker v. Brown, 10 Vet. App. 67, 74 
(1997).  Thus, the Board must determine the weight to be 
accorded the various items of evidence in this case based on 
the quality of the evidence and not necessarily on its 
quantity or source.



Analysis

The veteran served on active duty in the Republic of Vietnam 
during the Vietnam War, and is therefore presumed to have 
been exposed to herbicide agents.  38 C.F.R. § 
3.307(a)(6)(iii).  The veteran's service medical records are 
negative for complaints, treatment, or diagnosis of coronary 
atherosclerosis.  Further, service medical records are 
negative for any evidence or diagnosis for post traumatic 
stress disorder.

With respect to the veteran's presumed exposure to herbicides 
in service, coronary atherosclerosis is not a disorder 
subject to presumptive service connection under 38 U.S.C.A. § 
1116 or 38 C.F.R. § 3.309(e). While an appellant is not 
precluded from proving that a disability resulted from in-
service exposure to herbicides under the provisions of 38 
U.S.C.A. § 1110 and 38 C.F.R. § 3.303(d), Combee v. Brown, 34 
F.3d 1039 (Fed. Cir. 1994); the Secretary of VA, based on a 
January 2003 report by the National Academy of Sciences 
(NAS), determined that a comprehensive review and evaluation 
of the available literature, which NAS conducted in 
conjunction with the report, permitted VA to identify all 
conditions for which the current body of knowledge supported 
a finding of an association with herbicide exposure. The 
Secretary therefore determined that there is no positive 
association between exposure to herbicides and any other 
condition for which he has not specifically determined that a 
presumption of service connection is warranted. See 68 Fed. 
Reg. 27,630-41 (May 20, 2003).

As noted above, the Secretary of VA has determined, based on 
a NAS report issued in January 2003, that there is no 
positive association between exposure to herbicides and 
coronary atherosclerosis.  Id.  Accordingly, there is no 
competent medical evidence linking coronary atherosclerosis 
to herbicide exposure in service, and the preponderance of 
the evidence shows that the veteran's coronary 
atherosclerosis did not originate in-service.  

Therefore, presumptive service connection is not warranted 
for the veteran's coronary atherosclerosis under 38 U.S.C.A. 
§ 1116, or under 38 C.F.R. § 3.309(e). 

At the March 2005 RO hearing, the appellant testified it was 
her belief that the veteran's service in Vietnam, PTSD, and 
his exposure to herbicides were responsible for his death due 
to coronary atherosclerosis.  The Board does not doubt the 
sincerity of the appellant's beliefs; however, there is no 
medical evidence to support the contention that the veteran's 
death was in any way related to service.  As neither the 
appellant, nor any lay person who presented a supporting 
statement, is trained in the field of medicine, they are not 
competent to offer an opinion regarding any medical causation 
leading to the veteran's death.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).

While the appellant has submitted various articles for the 
Board's consideration as a medical rationale to establish a 
link between herbicide exposure, PTSD and coronary 
atherosclerosis.  The literature submitted does not address 
the particular specifics of the veteran's medical history.  
As such, the articles are too generic to be of any probative 
value.  Sacks v. West, 11 Vet. App. 314 (1998). 

Therefore, entitlement to service connection for the cause of 
the veteran's death is denied.

In reaching this decision, the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the appellant's claim, the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet.App. 49 
(1990).




ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


